         Case 1:17-cr-00610-LGS Document 665 Filed 09/03/21 Page 1 of 1




                                        LAW OFFICES OF
                                     NATALI J.H. TODD, P.C.

NATALI J.H. TODD                                                        26 COURT STREET
MEMBER: NY & MA BAR                                                         SUITE 413
                                                                     BROOKLYN, NY 11242-1134

                                                                     Tel: 718-797-3055
                                                                     Fax: 718-504-3900
                                                                     E-mail: natali_todd@yahoo.com
                                                                     www.natalitoddlawyer.com
August 31, 2021


via ECF
Honorable Lorna G. Schofield
United States District Judge
500 Pearl Street
New York, New York 10007

Re:    U.S. v. Gary Davis, 17 Cr. 610 (LGS)
       Sentence Adjournment Request

Dear Judge Schofield:

        Richard Jasper and I represent Mr. Gary Davis in the above referenced matter. Mr. Davis
is currently scheduled to be sentenced on September 20, 2021 and counsel’s sentencing memo is
due on September 3, 2021. With the consent of the government, we write to respectfully request
a 30-day adjournment of sentence until October 20, 2021, or soon thereafter at a time convenient
for the Court. Additionally, we are requesting that our sentencing submission is due two weeks
in advance of the new sentence date.

       As of this writing, we are still awaiting the initial draft of the pre-sentence report. We
request this adjournment to permit counsel to review the PSR with Mr. Davis, and to prepare a
sentencing submission.

       Thank you for your consideration to this request.
                             Application Granted in part. Defendant Gary Davis' sentencing
Respectfully,
                             hearing currently scheduled for September 20, 2021, is adjourned to
/s/
                             December 14, 2021, at 11:00 a.m. Defendant's submission shall be
Natali Todd
                             filed by November 22, 2021. The Clerk of the Court is directed to
cc:    Counsel of Record     terminate the letter motion at docket number 664.

                             Dated: September 3, 2021
                             New York, New York
